Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s arguments directed towards the Nonstatutory Double Patenting Rejection, Examiner has carefully considered and acknowledges Applicant’s  request to hold the rejection in abeyance. Examiner has updated the rejection to reflect the amendments incorporated in the response filed 9/20/2021.
Regarding Applicant’s Arguments directed towards the prior art not teachings the newly submitted amendments, Examiner has carefully considered but has provided an updated grounds of rejection below as necessitated by amendment. 
Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  
Claim 13 recites “an additional magnet” without incorporating a first magnet within the scope of the claimed invention. The use of the word “additional” implies that a first magnet is provided therein. Appropriate correction is required.
Claim 14 recites “a magnet located inside the casing under the elastic material”. Although Examiner understands that the “additional magnet” of parent 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,549,411. Although the claims at issue are not identical, they are not patentably distinct from each other. Please see below.
Application #16/738008
Patent 10549411
1. An apparatus, comprising: 
a casing comprising a hollow area; 
a magnet located inside the casing; 
an elastic material located inside the casing over the magnet;


a plurality of pegs located over the elastic material, the plurality of pegs each configured to individually move between a fully extended position and a depressed position; and









an additional magnet embedded inside a perimeter of the casing.  

1. An apparatus, comprising:
a casing comprising a hollow area;
a magnet located inside the casing;
an elastic material located inside the casing over the magnet;
a hollow area between the elastic material and the magnet; and
a plurality of pegs located over the elastic material, the plurality of pegs each configured to individually move between a fully extended position and a depressed position,
wherein the plurality of pegs are magnetic and the magnet and the plurality of pegs are configured such that magnetic attraction between the magnet and the plurality of pegs urge the plurality of pegs to not fall out of the casing.

Claim 10:
further comprising at least one additional magnet(s) on or in at least one side of the casing.

2. The apparatus as recited in claim 1, wherein the elastic material is structured to naturally push the plurality of pegs into the fully extended position when no external pressure is applied to the apparatus.
2. The apparatus as recited in claim 1, wherein the elastic material is structured to naturally push the plurality of pegs into the fully extended position when no external pressure is applied to the apparatus.

3. The apparatus as recited in claim 1, further comprising a shaft which is attached to the casing.  

3. The apparatus as recited in claim 1, further comprising a shaft which is attached to the casing.

4. The apparatus as recited in claim 3, wherein the shaft is removably attached to the 2casing.  

4. The apparatus as recited in claim 3, wherein the shaft is removably attached to the casing.

5. The apparatus as recited in claim 3, wherein the shaft is permanently attached to the casing.  

5. The apparatus as recited in claim 3, wherein the shaft is permanently attached to the casing.

6. The apparatus as recited in claim 3, wherein the shaft is attached to a body.  

6. The apparatus as recited in claim 3, wherein the shaft is attached to a body.

7. The apparatus as recited in claim 6, wherein the elastic material is structured to naturally push the plurality of pegs into the fully extended position when no external pressure is applied to the apparatus.  

7. The apparatus as recited in claim 6, wherein the elastic material is structured to naturally push the plurality of pegs into the fully extended position when no external pressure is applied to the apparatus.

8. The apparatus as recited in claim 1, wherein the casing is circular.  

8. The apparatus as recited in claim 1, wherein the casing is circular.

9. The apparatus as recited in claim 1, wherein the casing is rectangular or square.  

9. The apparatus as recited in claim 1, wherein the casing is rectangular or square.

10. The apparatus as recited in claim 1, further comprising at least one additional magnet(s) on or in at least one side of the casing.  

10. The apparatus as recited in claim 1, further comprising at least one additional magnet(s) on or in at least one side of the casing.

12. The apparatus as recited in claim 1, further comprising a hollow area between the elastic material and the magnet.  

1. […]an elastic material located inside the casing over the magnet; a hollow area between the elastic material and the magnet.
13. An apparatus, comprising: 
a casing comprising a hollow area; 

an elastic material located inside the casing; and 



a plurality of pegs located over the elastic material, the plurality of pegs each configured to individually move between a fully extended position and a depressed position, wherein the elastic material is structured to naturally push the plurality of pegs into the fully extended position when no external pressure is applied to the apparatus; and









an additional magnet embedded inside a perimeter of the casing.  
  

11. An apparatus, comprising:
a casing comprising a hollow area;

an elastic material located inside the casing over the magnet;
a hollow area between the elastic material and the magnet; and
a plurality of pegs located over the elastic material, the plurality of pegs each configured to individually move between a fully extended position and a depressed position;
wherein the elastic material is structured to naturally push the plurality of pegs into the fully extended position when no external pressure is applied to the apparatus,
wherein the plurality of pegs are magnetic and the magnet and the plurality of pegs are configured such that magnetic attraction between the magnet and the plurality of pegs urge the plurality of pegs to not fall out of the casing.
Claim 10:
further comprising at least one magnet(s) on or in at least one side of the casing.



14. The apparatus as recited in claim 13, further comprising a magnet located inside the casing under the elastic material.  
11. […]a magnet located inside the casing; an elastic material located inside the casing over the magnet. 
15. The apparatus as recited in claim 13, further comprising a shaft which is attached to the casing. 
12. The apparatus as recited in claim 11, further comprising a shaft which is attached to the casing.
16. The apparatus as recited in claim 15, wherein the shaft is removably attached to the casing.  
13. The apparatus as recited in claim 12, wherein the shaft is removably attached to the casing.
17. The apparatus as recited in claim 15, wherein the shaft is permanently attached to the casing.  
14. The apparatus as recited in claim 12, wherein the shaft is permanently attached to the casing.
18. The apparatus as recited in claim 13, wherein the shaft is attached to a body.  
15. The apparatus as recited in claim 12, wherein the shaft is attached to a body.
19. The apparatus as recited in claim 13, wherein the casing is circular.  
16. The apparatus as recited in claim 11, wherein the casing is circular.
20. The apparatus as recited in claim 13, wherein the casing is rectangular or square.
17. The apparatus as recited in claim 11, wherein the casing is rectangular or square.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (US 3674070) in view of Emperor Tooling Limited (WO 2016207709).
Regarding claim 1, Mahoney teaches an apparatus, comprising: 
a casing comprising a hollow area (cylindrically tubular housing 11, refer to Figure 1 and Figure 3); 
an elastic material (deformable cell 17, Figure 3) located inside the casing; and 
a plurality of pegs located over the elastic material (please see wires 15, Figure 1 and Figure 3 located over the deformable cell 17), the plurality of pegs each configured to individually move between a fully extended position and a depressed position (Column 2, lines 70-74 and Column 3, lines 4-7). 
However, Mahoney does not explicitly teach a magnetic relationship within the invention, specifically a magnet located inside the casing; and an additional magnet embedded inside a perimeter of the casing.
	However, from the same or similar field of endeavor, Emperor Tooling Limited (WO 2016207709) teaches a magnet located inside the casing (please see magnet plates 7 within the outer shell 2); and an additional magnet (magnet 11; see Figure 3) embedded inside a perimeter of the casing (wherein magnet 11 is embedded within the shell 2 as shown in Figure 3; please also see page 2, disclosing magnet 7 and page 3, lines 1-8 disclosing magnet 7 as a disc plate; see also page 5, paragraph 2 disclosing extra magnet 11 holding the magnet plate 7).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to implement the magnetic elements of Emperor Tooling into the invention of Mahoney. Specifically, the magnetic element (7) of Emperor Tooling would be incorporated under the deformable cell (17) of Mahoney, wherein the magnets (11) are within the bottom portion of the casing. The void (6) of Emperor Tooling acts as a space analogous to the deformable cell of Mahoney, allowing for movement of the pins when in use; see page 5 of Emperor tooling, paragraphs 2 and 3. One would be motivated to combine in the magnetic elements as disclosed by Emperor Tooling adds a spring-like durability to the tool, wherein the combination of the magnets (7, 11) allow an easy repair operation (Emperor Tools: Page 5, paragraph 2). The magnetic system is durable and can hold actuating pins when in operational use, using attracting and repelling features to find natural points of contact (see page 8, paragraphs 1 and 2). This modification would be recognized as using a known technique, i.e. a magnetic attraction in a hand tool, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. 
	Regarding claim 2, all of the limitations recited in claim 1 are rejected by the teachings of Mahoney in view of Emperor Tooling. Modified Mahoney further teaches wherein the elastic material (deformable cell 17, Figure 3) is structured to naturally push the plurality of pegs into the fully extended position when no external pressure is applied to the apparatus (Column 2, lines 47-51 and lines 70-74 explain the functional relationship between the wires (15) and the deformable cell (17).
Regarding claim 3, all of the limitations recited in claim 1 are rejected by the teachings of Mahoney in view of Emperor Tooling. Modified Mahoney further teaches further comprising a shaft which is attached to the casing (shaft 18 is attached to cylindrically tubular housing 11, as depicted in Figures 1 and 3).  
Regarding claim 4, all of the limitations recited in claim 3 are rejected by the teachings of Mahoney in view of Emperor Tooling. Modified Mahoney further teaches wherein the shaft is removably attached to the casing (Refer to Figure 4, as well as Column 3, lines 25-32).
Regarding claim 5, all of the limitations recited in claim 3 are rejected by the teachings of Mahoney in view of Emperor Tooling. Modified Mahoney further teaches wherein the shaft (shaft 18, Figure 3) is permanently attached to the casing (cylindrically tubular housing 11, Figure 1; Column 2, lines 41-44).
Regarding claim 6, all of the limitations recited in claim 3 are rejected by the teachings of Mahoney in view of Emperor Tooling. Modified Mahoney further teaches wherein the shaft (shaft 18, Figure 3) is attached to a body (handle 13, Figure 3).
Regarding claim 7, all of the limitations recited in claim 6 are rejected by the teachings of Mahoney in view of Emperor Tooling. Modified Mahoney further teaches wherein the elastic material is structured to naturally push the plurality of pegs into the fully extended position when no external pressure is applied to the apparatus (Column 2, lines 47-51 and lines 70-74).
Regarding claim 8, all of the limitations recited in claim 1 are rejected by the teachings of Mahoney in view of Emperor Tooling. Modified Mahoney further teaches wherein the casing is circular (housing 11, Figure 2; Column 3, lines 48-50).
Regarding claim 9, all of the limitations recited in claim 1 are rejected by the teachings of Mahoney in view of Emperor Tooling. Modified Mahoney further teaches wherein the casing is rectangular or square (Figure 6; Column 3, lines 48-50).
Regarding claim 10, all of the limitations recited in claim 1 are rejected by the teachings of Mahoney in view of Emperor Tooling. Modified Mahoney further teaches further comprising at least one additional magnet(s) on or in at least one side of the casing (wherein Emperor Tool shows multiple magnets 11, magnetic disc 7, wherein there are two magnetic discs 7, see at least page 5, paragraph 2 and page 8, paragraph 1).  
Regarding claim 11, all of the limitations recited in claim 1 are rejected by the teachings of Mahoney in view of Emperor Tooling. Modified Mahoney further teaches wherein the elastic material is directly contacting the magnet (wherein the combination statement of claim 1 indicates the location of the incorporated magnet, i.e. an additional repelling force, adjacent the deformable cell 17).
Regarding claim 13, Mahoney teaches an apparatus, comprising: 
a casing comprising a hollow area (cylindrically tubular housing 11, refer to Figure 1 and Figure 3); 
an elastic material (deformable cell 17, Figure 3) located inside the casing; and 
a plurality of pegs located over the elastic material (please see wires 15, Figure 1 and Figure 3 located over the deformable cell 17), the plurality of pegs each configured to individually move between a fully extended position and a depressed position (Column 2, lines 70-74 and Column 3, lines 4-7). 
However, Mahoney does not explicitly teach a magnetic relationship within the invention, specifically an additional magnet embedded inside a perimeter of the casing.
	However, from the same or similar field of endeavor, Emperor Tooling Limited (WO 2016207709) teaches an additional magnet (magnet 11; see Figure 3) embedded inside a perimeter of the casing (wherein magnet 11 is embedded within the shell 2 as shown in Figure 3; please also see page 2, disclosing magnet 7 and page 3, lines 1-8 disclosing magnet 7 as a disc plate; see also page 5, paragraph 2 disclosing extra magnet 11 holding the magnet plate 7).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to implement the magnetic element of Emperor Tooling into the invention of Mahoney. Specifically, the magnetic element (11) of Emperor Tooling would be incorporated into the casing of Mahoney. One would be motivated to combine in the magnetic element as disclosed by Emperor Tooling in order to add a spring-like durability to the tool, wherein the combination of the magnet allows an easy repair operation (Emperor Tools: Page 5, paragraph 2). The magnetic system is durable and can hold actuating pins when in operational use (see page 8, paragraphs 1 and 2). This modification would be recognized as using a known technique, i.e. a magnetic attraction in a hand tool, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. 
Regarding claim 14, all of the limitations recited in claim 13 are rejected by the teachings of Mahoney in view of Emperor Tooling. However, Mahoney as presently modified by Emperor Tooling teaches only one magnetic element (11), and does not explicitly teach a magnet located inside the casing under the elastic material. 
However, Emperor Tooling discloses a magnet (disc 7) located in the casing (2) under a void (6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to implement the magnetic element of Emperor Tooling into the invention of Mahoney. Specifically, the magnetic element (7) of Emperor Tooling would be incorporated under the deformable cell (17) of Mahoney, wherein the magnets (11) are within the bottom portion of the casing. The void (6) of Emperor Tooling acts as a space analogous to the deformable cell of Mahoney, allowing for movement of the pins when in use; see page 5 of Emperor tooling, paragraphs 2 and 3. One would be motivated to combine in the magnetic elements as disclosed by Emperor Tooling adds a spring-like durability to the tool, wherein the combination of the magnets (7, 11) allow an easy repair operation (Emperor Tools: Page 5, paragraph 2). The magnetic system is durable and can hold actuating pins when in operational use, using attracting and repelling features to find natural points of contact (see page 8, paragraphs 1 and 2). This modification would be recognized as using a known technique, i.e. a magnetic attraction in a hand tool, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. 
Regarding claim 15, all of the limitations recited in claim 13 are rejected by the teachings of Mahoney in view of Emperor Tooling. Modified Mahoney further teaches a shaft (shaft 18, Figure 3) which is attached to the casing (shaft 18 is attached to cylindrically tubular housing 11 by pin 19).
Regarding claim 16, all of the limitations recited in claim 15 are rejected by the teachings of Mahoney in view of Emperor Tooling. Modified Mahoney further teaches wherein the shaft is removably attached to the casing (refer to shank illustrated in Figure 4 and described in Column 3, lines 25-32).
Regarding claim 17, all of the limitations recited in claim 15 are rejected by the teachings of Mahoney in view of Emperor Tooling. Modified Mahoney further teaches wherein the shaft is permanently attached to the casing (refer to system depicted in Figure 1 as well as Column 2, lines 41-44).
Regarding claim 18, all of the limitations recited in claim 13 are rejected by the teachings of Mahoney in view of Emperor Tooling. Modified Mahoney further teaches wherein the shaft is attached to a body (shaft 18 is connected to handle 13 in Figure 3).
Regarding claim 19, all of the limitations recited in claim 13 are rejected by the teachings of Mahoney in view of Emperor Tooling. Modified Mahoney further teaches wherein the casing is circular (refer to Figure 2 as well as Column 3, lines 48-50).
Regarding claim 20, all of the limitations recited in claim 13 are rejected by the teachings of Mahoney in view of Emperor Tooling. Modified Mahoney further teaches wherein the casing is rectangular or square (refer to Figure 6 as well as Column 3, lines 48-50).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (US 3674070) in view of Emperor Tooling Limited (WO 2016207709), and in further view of Denney (US 3698267).
Regarding claim 12, all of the limitations recited in claim 1 are rejected in view of Mahoney as modified by Emperor Tooling. However, modified Mahoney does not explicitly teach a hollow area between the elastic material and the magnet. 
However, from the same or similar field of endeavor, Denney teaches an additional configuration of having a space (20), magnet (50), and spring (182). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement an additional space into the invention of modified Mahoney. This modification would provide additional room for the wires to move within, provided that the magnet and deformable cell of modified Mahoney will cause the invention to return to the original shape after use. This modification would be recognized as applying a known technique, i.e. alternate configurations of spaces, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (US 6499168), see Abstract and Figure 13 regarding magnets. 
Gillikin (US 20150135498), see magnets 40 embedded in the tool casing. 
LinLin (US 20100186556), see elements 30. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723